Case 1:19-cv-23081-DPG Document 1 Entered on FLSD Docket 07/24/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

    SUPPLY AND ADVISE,                                        CIVIL ACTION:

               Plaintiff,

    v.
                                                              JUDGE:
    ASPEN SPECIALTY INSURANCE
    COMPANY,

            Defendant.
 ______________________________________/

                                 NOTICE OF REMOVAL

          Defendant, Aspen Specialty Insurance Company (“Aspen”), through undersigned

 counsel and pursuant to 28 U.S.C. §§ 1441 and 1446, files this Notice of Removal of the

 captioned action Supply and Advise v. Aspen Specialty Insurance Company, Case No.

 2019-017347-CA-01 on the docket of the Circuit Court of the 11th Judicial District for

 Miami-Dade County, Florida. In Support of its Notice of Removal, Aspen respectfully

 represents:

         1.     Plaintiff commenced the captioned action by filing a Complaint in the Circuit

 Court of the 11th Judicial District for Miami-Dade County, Florida. A copy of all process

 and pleadings served upon Aspen in the state court action are attached to the Listing

 Pursuant to 28 U.S.C. § 1447(b), filed herewith. (A copy of the Complaint is also attached

 herein as Exhibit A.)

         2.     In the Complaint, Plaintiff avers that Aspen issued a policy of insurance to

 Plaintiff for the Plaintiff’s “dwelling” (the “Property”) (Complaint, ¶¶ 4, 6).


                                               1
Case 1:19-cv-23081-DPG Document 1 Entered on FLSD Docket 07/24/2019 Page 2 of 5



       3.       Plaintiff alleges the Property sustained damage from a drain break on May

 14, 2018, (Complaint, ¶ 8).

       4.      Plaintiff seeks payment for damages it contends is due under the policy, but

 for which Aspen has not tendered payment. (Complaint, ¶¶ 12). Aspen has not made any

 payments and has denied the claim. (Complaint, ¶ 18).

       5.      Plaintiff also asserts a claim for attorneys’ fees. (Complaint, ¶ 20).

       6.      Plaintiff did not assert a specific dollar demand in the Complaint other than

 to state that its claim exceeds $15,000.00. (Complaint, ¶ 1). Therefore, it was not

 determinable from the face of the lawsuit as to whether the $75,000 amount in controversy

 requirement for diversity jurisdiction was satisfied.

       7.      However, in connection with its claim, Plaintiff previously submitted an

 estimate for repairs prepared by a public adjuster in the amount of $185,144.64. (Complaint

 ¶ 11, and Exhibit B to Plaintiff’s Complaint – Stellar Public Adjusting Services estimate).

 The policy carries a $2,500 deductible. As stated above, Aspen denied the claim and has

 not made any payments. In addition to the repairs claimed, Plaintiff also seeks the recovery

 of attorneys’ fees which are to be included as part of the amount in controversy

 requirement. Based on the foregoing, it is clear that the amount in controversy exceeds the

 $75,000 amount required for of diversity jurisdiction.

       8.      This Notice of Removal is filed within 30 days receipt of the Summons and

 Complaint by Aspen. Aspen received service of the Complaint and Summons through its

 registered agent, Corporation Service Company, on June 25, 2019. (See Exhibit A).

 Therefore, this Removal is timely.


                                               2
Case 1:19-cv-23081-DPG Document 1 Entered on FLSD Docket 07/24/2019 Page 3 of 5



                              DIVERSITY JURISDICTION

       9.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a)(1),

 because this is a civil action between citizens of different states which involves an amount

 in controversy exceeding $75,000. Therefore, this matter is removable pursuant to 28

 U.S.C. § 1441(a).

      10.      There is complete diversity of citizenship between Plaintiff and Defendant.

 Curiously, Plaintiff does not clearly plead its status in the Complaint: “Plaintiff was an is

 a resident of Miami-Dade County Florida and is otherwise sui juris”. (Complaint, ¶ 2). In

 fact, Plaintiff is a Florida limited liability company with its principal office in Miami.

 (Exhibit B, Secretary of State Filings in globo). Plaintiff’s member/managers are citizens

 of Florida. (Exhibit B). Aspen is organized under the laws of North Dakota, with its

 principal place of business in Connecticut.

      11.      As discussed above, Plaintiff did not plead a specific amount of recovery in

 the Complaint. “When the complaint does not claim a specific amount of damages, removal

 from state court is proper if it is facially apparent from the complaint that the amount in

 controversy exceeds the jurisdictional requirement. If the jurisdictional amount is not

 facially apparent from the complaint, the court should look to the notice of removal and

 may require evidence relevant to the amount in controversy at the time the case was

 removed”. Williams v. Best Buy Co., Inc., 269 F.3d 1316, 1319-1320 (11th Cir. 2001). The

 Court is permitted to review the record for evidence supporting removal jurisdiction when

 the pleadings are inadequate. Id.

      12.      As demonstrated above, the claim and supporting documents previously


                                               3
Case 1:19-cv-23081-DPG Document 1 Entered on FLSD Docket 07/24/2019 Page 4 of 5



 submitted to Aspen, demonstrate that Plaintiff’s claim for breach of contract seeks damages

 well in excess of $75,000. Moreover, for the purpose of diversity jurisdiction, attorneys’

 fees are included as part of the amount in controversy. Smith v. GTE Corp., 236 F.3d 1292

 (11th Cir. 2001). As such, the asserted claim for attorneys’ fees (if recoverable), further

 supports the conclusion that the amount in controversy exceeds $75,000.

      13.      Based on the totality of the evidence in the record before the Court, the

 amount in controversy exceeds the $75,000 threshold, and that the Court’s exercise of

 diversity jurisdiction in this matter is proper.

                                 REMOVAL PROCEDURE

      14.      A copy of this Notice of Removal is being served upon all known counsel of

 record. A copy of a Notice of this Removal is being filed with the Clerk of Court for the

 Circuit Court for the 11th Judicial District for Miami-Dade County, Florida.

      15.      Copies of all process, pleadings, and orders served upon Aspen in the state

 court action are attached to the Listing Pursuant to 28 U.S.C. § 1447(b), filed herewith.

        WHEREFORE, Defendant, Aspen Specialty Insurance Company, hereby provides

 notice that this action is duly removed.


                                                    Respectfully submitted,
                                                    LOBMAN, CARNAHAN, BATT,
                                                    ANGELLE & NADER
                                                                /s Sarah H. Didlake
                                                    _________________________________________________________________________________________________


                                                    SARAH H. DIDLAKE
                                                    Florida Bar No. 1015831
                                                    400 Poydras Street, Suite 2300
                                                    New Orleans, LA 70130
                                                    Telephone: (504) 586-9292


                                                4
Case 1:19-cv-23081-DPG Document 1 Entered on FLSD Docket 07/24/2019 Page 5 of 5



                                              Facsimile: (504) 586-1290
                                              shd@lcba-law.com
                                              Counsel for Defendant, Aspen Specialty
                                              Insurance Company



                                   Certificate of Service

       I hereby certify that on July 24, 2019, I served the foregoing document on counsel for

 Plaintiff, Jack Benmeleh, at the designated e-mail addresses: jack@lawlp.com and

 angelica@lawlp.com.


                                                      /s Sarah H. Didlake
                                                  ____________________________




                                             5
